      Case 1-19-01120-cec             Doc 43       Filed 02/21/20        Entered 02/21/20 13:10:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
In re:

        4921 12th AVENUE LLC,                                                Bkcy. No.: 1-18-47256-cec

                                   Debtor.                                   Chapter 11

EIN: xx-xxx1630
---------------------------------------------------------------------X
Mark Frankel as Plan Administrator for 4921 12th
AVENUE LLC,

                                   Plaintiff,

                 -against-                                                   AMENDED COMPLAINT

Yehuda Salamon, David Salamon, Yidel’s Shopping Cart,                        Adv. Proc. No. 19-01120
Inc., E-Commerce Expand, LLC, Yidel’s Online Food
Station, LLC, Yidels Shopping Cart, Inc. d/b/a Riverstone
Group, Riverstone, USA, LLC, Ultimate Oppurtunities,
LLC a/k/a Ultimate Opportunities, LLC, and “John Doe
No. 1 through John Doe No. 10”, inclusive, the last ten
names being fictitious and unknown to plaintiff, persons or
parties intended being persons, corporations or others,
being the current and/or former tenants or occupants of the
Debtor’s real property located at 4917-4921 12th Avenue,
Brooklyn, New York,

                                    Defendants.
---------------------------------------------------------------------X

                 Plaintiff Mark Frankel as Plan Administrator for the debtor 4921 12th Avenue,

LLC (“Plaintiff”) by his attorneys Butler, Fitzgerald, Fiveson & McCarthy, A Professional

Corporation, complaining of defendants alleges as follows:

                          NATURE OF ACTION AND RELIEF SOUGHT

                 1.       This action seeks redress for fraudulent conveyances pursuant to: (i) NY

Debtor & Creditor Law §273 to the extent that such conveyances rendered 4921 12th Avenue,

LLC, (“Debtor”) insolvent; (ii) NY Debtor & Creditor Law §274 to the extent that such

conveyances left the Debtor’s property remaining an unreasonably small amount of capital; (iii)
      Case 1-19-01120-cec         Doc 43     Filed 02/21/20    Entered 02/21/20 13:10:07




NY Debtor & Creditor Law §275 to the extent that such conveyances were made without fair

consideration and with debts to be incurred that were beyond the ability of the Debtor to re-pay

as they matured; and (iv) NY Debtor & Creditor Law §276 to the extent that such conveyances

were made with the intent to defraud.

               2.      Debtor borrowed $6.5 million from Galster Funding, LLC (“Galster”) and

granted Galster a $6.5 million mortgage to secure re-payment of said loan (“Galster Mortgage”)

which encumbered Debtor’s real property located at 4917-4921 12th Avenue, Brooklyn, New

York (“Premises”). Debtor did not receive one cent of the loan proceeds. Instead, the net loan

proceeds were diverted from the Debtor at the direction of Yehuda Salamon, and in two

instances at the direction of David Salamon, for the purpose to defraud, into various entities

(named as defendants herein) that, upon information and belief, are owned or controlled by

Yehuda Salamon and/or his son David Salamon and which are the respective alter egos of

Yehuda and David Salamon.

               3.      The transfers of the net proceeds of the $6.5 million loan were without fair

consideration, rendered the Debtor insolvent and were intended to and defrauded Debtor’s

creditors. As a result of these fraudulent conveyances, there are upwards of $14,000,000 in

unpaid, unsecured creditors’ claims against the Debtor’s estate.

                                         JURISDICTION

               4.       This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. sections 157 and 1334. Plaintiff brings this proceeding pursuant to 544(b)(1), 545, 546,

547, 549, 550 and 553(b) of the Bankruptcy Code. The claims herein are related to the

administration, consummation and execution of the confirmed plan which provides for this

Court’s retention of jurisdiction over this dispute.




                                                  2
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




               5.      To the extent that any claims herein may be determined to be “non-core,”

Plaintiff consents to the entry of a final order and judgment by this Court on all claims and issues

concerning or arising in connection with this adversary proceeding.

                                         THE PARTIES

               6.      Plaintiff is the Plan Administrator for the Chapter 11 Plan filed in this

proceeding and dated May 1, 2019 and confirmed by this Court by order dated July 30, 2019.

               7.      Defendant Yehuda Salamon is an individual resident of the State of New

York, County of Kings, is the sole member of the Debtor and is the owner and is in control of

various defendant entities into which the Galster loan proceeds were diverted.

               8.      Defendant David Salamon is an individual resident of the State of New

York, County of Rockland, is the principal and in control of defendants E-Commerce and

Riverstone USA into which a portion the Galster loan proceeds were transferred.

               9.      Defendant Yidel’s Shopping Cart, Inc. (“Yidels Shopping Cart”) is a New

York corporation with its principal place of business located in Kings County, is owned and

controlled by Yehuda Salamon and was the initial recipient of all the net proceeds from the

Galster loan for no consideration. Yidels Shopping Cart is the alter ego of Yehuda Salamon, was

used as an entity to advance the personal benefit of Yehuda Salamon and to further divert loan

proceeds to defraud creditors. The corporate formalities were disregarded by Yehuda Salamon

and the assets of Yidel’s Shopping Cart were held interchangeably as assets of Yehuda Salamon.

Piercing of the corporate veil is appropriate based on Yehuda Salamon’s conduct.

               10.     Defendant E-Commerce Expand, LLC (“E-Commerce”) is a domestic

limited liability company which, upon information and belief, is owned or controlled by Yehuda

Salamon and David Salamon and was a subsequent recipient of proceeds from the Galster loan

for no consideration. E-Commerce is the alter ego of Yehuda Salamon and David Salamon, was


                                                 3
     Case 1-19-01120-cec        Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




used to advance the personal benefit of Yehuda Salamon and David Salamon and to further

divert loan proceeds and to defraud creditors. The corporate formalities were disregarded by

Yehuda Salamon and David Salamon and the assets of E-Commerce were held interchangeably

as assets of Yehuda Salamon and David Salamon. Piercing of the corporate veil is appropriate

based on Yehuda Salamon and David Salamon’s conduct.

               11.    Defendant Yidels Online Food Station, LLC (“Yidels Online”) is a New

York limited liability company with its principal place of business located in Kings County, is

owned and controlled by Yehuda Salamon and was a subsequent recipient of the Galster loan

proceeds for no consideration. Yidels Online is the alter ego of Yehuda Salamon, was used to

advance the personal benefit of Yehuda Salamon and to further divert loan proceeds and to

defraud creditors. The corporate formalities were disregarded by Yehuda Salamon and the assets

of Yidels Online were held interchangeably as assets of Yehuda Salamon. Piercing of the

corporate veil is appropriate based on Yehuda Salamon’s conduct.

               12.    Defendant Yidels Shopping Cart, Inc. d/b/a Riverstone Group

(“Riverstone Group”) is a New York corporation with its principal place of business located in

Kings County, is owned and controlled by Yehuda Salomon and was a subsequent recipient of

Galster loan proceeds for no consideration. Riverstone Group is the alter ego of Yehuda

Salamon, was used to advance the personal benefit of Yehuda Salamon and to further divert loan

proceeds and to defraud creditors. The corporate formalities were disregarded by Yehuda

Salamon and the assets of Riverstone Group were held interchangeably as assets of Yehuda

Salamon. Piercing of the corporate veil is appropriate based on Yehuda Salamon’s conduct.

               13.    Defendant Riverstone, USA, LLC (“Riverstone USA”) is a New York

limited liability company with its principal place of business located in Kings County, is owned

and controlled by Yehuda Salamon and David Salamon, and was a subsequent recipient of the

                                                4
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




Galster loan proceeds for no consideration. Riverstone USA is the alter ego of Yehuda Salamon

and David Salamon, and was used to advance the personal benefit of Yehuda Salamon and David

Salamon and to further divert loan proceeds and to defraud creditors. The assets of Riverstone

USA were held interchangeably as assets of Yehuda Salamon and David Salamon and the

corporate formalities were disregarded by Yehuda Salamon and David Salamon. Piercing of the

corporate veil is appropriate based on Yehuda Salamon and David Salamon’s conduct.

               14.     Defendant Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities,

LLC (“Ultimate Opportunities, LLC”) is a New Jersey limited liability company doing business

in New York.

               15.     Defendants “John Doe No. 1 through John Doe No. 10 are unknown

persons, corporations or other entities that are the current and former tenants or occupants of the

Premises who have not paid rent for said tenancy and/or occupancy to the Debtor.

                                             FACTS

               16.     On or about August 30, 2016, a closing occurred wherein Debtor

borrowed from Galster $6.5 million. To secure re-payment of said loan the Debtor granted a

mortgage to Galster in the amount of $6.5 million against the Premises (“Galster Mortgage”).

               17.     The net proceeds of the Galster loan, $6,095,068.80 (“Loan Proceeds”)

was wired on August 30, 2016 into the account of Yidels Shopping Cart held at Signature Bank

at the direction of Yehuda Salamon, as sole member of Debtor.

               18.     Yidels Shopping Cart is wholly owned and controlled by Yehuda

Salamon.

               19.     None of the Loan Proceeds were paid to Debtor. The Debtor never

received any of portion of the Loan Proceeds after the initial wire of the $6,095,068.80 into

Yidels Shopping Cart’s account at Signature Bank.


                                                 5
     Case 1-19-01120-cec         Doc 43    Filed 02/21/20     Entered 02/21/20 13:10:07




              20.      Yidels Shopping Cart paid no consideration for the transfer of the Loan

Proceeds to it on August 30, 2016.

              21.      After August 30, 2016, the Loan Proceeds were disbursed from the Yidels

Shopping Cart account at the direction of Yehuda Salamon, as follows:

              a)    8/31/2016        $100,000 to E-Commerce Expand, LLC
              b)    8/31/2016        $350,000 to Yidels Online Food Station
              c)    9/07/2016        $153,837 to Class Five Trading LLC
              d)    9/09/2016        $75,000 to Brown Rudick LLP
              e)    9/16/2016        $100,000 to E-Commerce Expand, LLC
              f)    9/22/2016        $50,000 to E-Commerce Expand, LLC
              g)    9/23/2016        $50,000 to Yidels Online Food Station
              h)    9/23/2016        $131,840 to Closeout Surplus and Salvage, Inc.
              i)    9/23/2016        $134,235 to Grt Amr LLC
              j)    9/23/2016        $200,000 to COMP Const Inc.
              k)    9/26/2016        $40,655 to Yidels Online Food Station
              l)    9/27/2016        $150,000 to E-Commerce Expand, LLC
              m)    9/29/2016        $100,000 to Yidels Online Food Station
              n)    10/01/2016       $59,583.33 to Adelsberg Ass., LLC
              o)    10/11/2016       $175,000 to Yidels Online Food Station
              p)    10/14/2016       $48,800 to Sundays Seconds
              q)    10/19/2016       $32,361.30 to The Bazaar, Inc.
              r)    10/19/2016       $50,000 to E-Commerce Expand, LLC
              s)    10/26/2016       $850,000 to E-Commerce Expand, LLC
              t)    10/26/2016       $2,500,000 to Mintz, Levin, Cohn, Ferris, Glovsky &
                                     Popeo, PC
              u)    10/27/2016       $225,000 to Yidels Online Food Station
              v)    11/01/2016       $59,583.33 to Adelsberg Ass., LLC
              w)    11/03/2016       $350,000 to Yidels Online Food Station
              x)    11/04/2016       $40,000 to Yidels Online Food Station
              y)    12/01/2016       $59,583.33 to Adelsberg Ass., LLC

              22.      None of the subsequent transferee of Loan Proceeds paid fair

consideration for the Loan Proceeds so transferred.

              23.      The $2,500,000 paid to Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, PC

on October 26, 2016 was returned to Yidels Shopping Cart, Inc. d/b/a Riverstone Group on or

about November 10, 2016 by wire transfer into a Yidels Shopping Cart, Inc. d/b/a Riverstone

Group account at Bank of America.



                                                6
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




                24.    Yidels Shopping Cart, Inc. d/b/a Riverstone Group (“Riverstone Group”)

is owned and controlled by Yehuda Salamon.

                25.    Riverstone Group paid no consideration for the transfer of $2.5 million in

Loan Proceeds to Riverstone Group.

                26.    On November 25, 2016 Riverstone Group transferred $2,500,000 of Loan

Proceeds to Riverstone USA, LLC (“Riverstone USA”) into two separate accounts of Riverstone

USA held at Bank of America.

                27.    Riverstone USA is owned and controlled by Yehuda Salamon and David

Salamon.

                28.    Riverstone USA paid no consideration for the transfer of $2.5 million in

Loan Proceeds to Riverstone USA.

                29.    At the time of the August 30, 2016 closing of the Galster Mortgage, there

were two prior mortgages of record encumbering the Premises held by Beis Chasidei Gorlitz

(“Prior Lender”); one in the initial principal amount of $1.2 million and a second in the initial

principal amount of $1.3 million.

                30.    At the time of the closing of the Galster Mortgage, Yehuda Salamon

and/or his agents provided Galster with forged satisfactions of the two mortgages held by the

Prior Lender.

                31.    The Galster Mortgage was intended to be a first lien against the Premises.

                32.    On or about November 3, 2016 the Prior Lender commenced an action in

Supreme Court, Kings County against the Debtor, Yehuda Salmon and Galster under index

number 519469/16. (“Prior Lender Action”).




                                                 7
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




               33.     The Prior Lender alleged, inter alia, that the satisfactions of its mortgages

were forged and fraudulent and that the Prior Lender’s mortgages remain valid first and second

mortgages against the Premises.

               34.     The Prior Lender was granted summary judgment in the Prior Lender

Action and the satisfactions of mortgages of its mortgages were vacated of record, deemed null

and void and the Prior Lender’s mortgages were reinstated to first and second lien positions.

               35.     By virtue of the reinstatement of the Prior Lender’s mortgages, the

mortgage debt encumbering the Premises exceeds the value of the Premises. There are estimated

to be in excess of $14,000,000 in unsecured claims after the Premises are sold and the proceeds

disbursed pursuant to the approved plan of liquidation.

                                 FIRST CAUSE OF ACTION
                         AGAINST YIDELS SHOPPING CART, INC
                     (Fraudulent Conveyance; Debtor Creditor Law § 273)

               36.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               37.     The net loan proceeds from the Galster Mortgage in the amount of

$6,095,068.80 were transferred on August 30, 2016 to defendant Yidels Shopping Cart and

deposited into its account at Signature Bank.

               38.     Yidels Shopping Cart did not pay fair consideration for the transfer of the

Loan Proceeds to it.

               39.     Debtor did not receive any of the Loan Proceeds despite being obligated

under the note and mortgage delivered to Galster.

               40.     The transfer of the Loan Proceeds to Yidels Shopping Cart rendered the

Debtor insolvent.




                                                   8
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




               41.     By virtue of the foregoing, the transfer of the Loan Proceeds to Yidels

Shopping Cart was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside and

for a judgment against Yidels Shopping Cart in the amount of $6,095,068.80 with interest from

August 30, 2016.

                               SECOND CAUSE OF ACTION
                         AGAINST YIDELS SHOPPING CART, INC
                     (Fraudulent Conveyance; Debtor Creditor Law § 274)

               42.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               43.     The Loan Proceeds were transferred to Yidels Shopping Cart without fair

consideration when the Debtor was engaged in a business or a transaction for which the property

remaining in the Debtor after the conveyance was an unreasonably small amount of capital.

               44.     By virtue of the foregoing, the transfer of the Loan Proceeds to Yidels

Shopping Cart was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside and

judgment against Yidels Shopping Cart in the amount of $6,095,068.80 with interest from

August 30, 2016.

                                THIRD CAUSE OF ACTION
                         AGAINST YIDELS SHOPPING CART, INC
                     (Fraudulent Conveyance; Debtor Creditor Law § 275)

               45.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               46.     The Loan Proceeds were transferred to Yidels Shopping Cart on August

30, 2016 without fair consideration and when Debtor intended or believed it was about to incur

debts beyond its ability to re-pay as they matured.

               47.     By virtue of the foregoing, the August 30, 2016 transfer of the Loan

Proceeds to Yidels Shopping Cart was a fraudulent transfer and Plaintiff is entitled to have the


                                                   9
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




transfer set aside and judgment against Yidels Shopping Cart in the amount of $6,095,068.80

with interest from August 30, 2016.

                               FOURTH CAUSE OF ACTION
                         AGAINST YIDELS SHOPPING CART, INC
                     (Fraudulent Conveyance; Debtor Creditor Law § 276)

               48.      Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               49.      The Loan Proceeds were transferred to Yidels Shopping Cart with the

intent to defraud the Debtor’s creditors.

               50.      By virtue of the foregoing, the transfer of the Loan Proceeds to Yidels

Shopping Cart was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside,

judgment against Yidels Shopping Cart in the amount of $6,095,068.80, and to recoup its legal

fees pursuant to Debtor Creditor Law §276-a.

                                FIFTH CAUSE OF ACTION
                         AGAINST E-COMMERCE EXPAND, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 273)

               51.      Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               52.      Yidels Shopping Cart re-transferred a total of $1,300,000 of the net Loan

Proceeds to E-Commerce.

               53.      E-Commerce did not give fair consideration for the re-transfers of these

Loan Proceeds to it.

               54.      The transfers of these loan proceeds to E-Commerce occurred when the

Debtor was insolvent.




                                                  10
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




               55.     By virtue of the foregoing, the re-transfers of $1,300,000 of Loan

Proceeds to E-Commerce were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside and judgment against E-Commerce in the amount of $1,300,000, with interest.

                                SIXTH CAUSE OF ACTION
                         AGAINST E-COMMERCE EXPAND, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 274)

               56.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               57.     The $1,300,000 of net Loan Proceeds re-transferred to E-Commerce was

without fair consideration and occurred when the Debtor was engaged in a business or

transaction for which the property remaining with the Debtor after the conveyance was an

unreasonably small amount of capital.

               58.     By virtue of the foregoing, the re-transfers of $1,300,000 of Loan

Proceeds to E-Commerce were fraudulent transfers and Plaintiff is entitled to have the re-

transfers set aside and judgment against E-Commerce in the amount of $1,300,000, with interest.

                              SEVENTH CAUSE OF ACTION
                         AGAINST E-COMMERCE EXPAND, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 275)

               59.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               60.     The re-transfers of $1,300,000 of Loan Proceeds to E-Commerce were

without fair consideration and occurred when Debtor intended or believed it was about to incur

debts beyond its ability to re-pay as they matured.

               61.     By virtue of the foregoing, the re-transfers of $1,300,000 of Loan

Proceeds to E-Commerce were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside and judgment against E-Commerce in the amount of $1,300,000, with interest.


                                                  11
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                               EIGHTH CAUSE OF ACTION
                         AGAINST E-COMMERCE EXPAND, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 276)

               62.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               63.     The re-transfers of $1,300,000 of Loan Proceeds to E-Commerce were

made with the intent to defraud creditors.

               64.     By virtue of the foregoing, the re-transfers of $1,300,000 of Loan

Proceeds to E-Commerce were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside, judgment against E-Commerce in the amount of $1,300,000 with interest and to recoup

its legal fees pursuant to Debtor Creditor Law §276-a.

                                NINTH CAUSE OF ACTION
                     AGAINST YIDELS ONLINE FOOD STATION, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 273)

               65.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               66.      After receiving net Loan Proceeds on August 30, 2016, Yidels Shopping

Cart re-transferred $1,330,655 of the net Loan Proceeds to Yidels Online.

               67.     Yidels Online did not give fair consideration for the re-transfers of the

Loan Proceeds.

               68.     The re-transfers of the Loan Proceeds to Yidels Online rendered the

Debtor insolvent.

               69.     By virtue of the foregoing, the transfers of $1,330,655 of Loan Proceeds to

Yidels Online were fraudulent transfers and Plaintiff is entitled to have the transfers set aside and

judgment against Yidels Online in the amount of $1,330,655, with interest.




                                                  12
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                                TENTH CAUSE OF ACTION
                     AGAINST YIDELS ONLINE FOOD STATION, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 274)

               70.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 36 as if set forth at length herein.

               71.     The $1,330,655 of Loan Proceeds re-transferred to Yidels Online was

without fair consideration and occurred when the Debtor was engaged in a business or

transaction for which property remaining in the Debtor after the conveyance was an

unreasonably small amount of capital.

               72.     By virtue of the foregoing, the re-transfers of the $1,330,655 of Loan

Proceeds to Yidels Online were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside and judgment against Yidels Online in the amount of $1,330,655, with interest.

                             ELEVENTH CAUSE OF ACTION
                     AGAINST YIDELS ONLINE FOOD STATION, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 275)

               73.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               74.     The re-transfers of $1,330,655 of Loan Proceeds to Yidels Online were

without fair consideration and when Debtor intended or believed it was about to incur debts

beyond its ability to re-pay as they matured.

               75.     By virtue of the foregoing, the re-transfers of $1,330,655 of Loan

Proceeds to Yidels Online were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside and judgment against Yidels Online in the amount of $1,330,655, with interest.




                                                  13
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                              TWELFTH CAUSE OF ACTION
                     AGAINST YIDELS ONLINE FOOD STATION, LLC
                     (Fraudulent Conveyance; Debtor Creditor Law § 276)

               76.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               77.     The $1,330,655 re-transfers of Loan Proceeds to Yidels Online were made

with the intent to defraud creditors.

               78.     By virtue of the foregoing, the re-transfers of $1,330,655 of the net Loan

Proceeds to Yidels Online were fraudulent transfers and Plaintiff is entitled to have the transfers

set aside, judgment against Yidels Online in the amount of $1,330,655 with interest and Plaintiff

is entitled to recoup its legal fees pursuant to Debtor Creditor Law §276-a.

                       THIRTEENTH CAUSE OF ACTION
        AGAINST YIDELS SHOPPING CART, INC d/b/a RIVERSTONE GROUP
                (Fraudulent Conveyance; Debtor Creditor Law § 273)

               79.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               80.     Riverstone Group received $2,500,000 of Loan Proceeds previously

transferred by Yidels Shopping Cart to Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, PC

(“Mintz”).

               81.     Riverstone Group did not give fair consideration for the re-transfer of $2.5

million Loan Proceeds to it.

               82.     The re-transfer of the Loan Proceeds to Riverstone Group rendered the

Debtor insolvent.

               83.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone Group was a fraudulent transfer and Plaintiff is entitled to have the transfer set

aside a judgment against Riverstone Group in the amount of $2,500,000, with interest.


                                                  14
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                       FOURTEENTH CAUSE OF ACTION
        AGAINST YIDELS SHOPPING CART, INC d/b/a RIVERSTONE GROUP
                (Fraudulent Conveyance; Debtor Creditor Law § 274)

               84.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 36 as if set forth at length herein.

               85.     The $2,500,000 re-transfer of Loan Proceeds to Riverstone Group was

made without fair consideration and when the Debtor was engaged in a business or transaction

for which property remaining in the Debtor after the conveyance was an unreasonably small

amount of capital.

               86.     By virtue of the foregoing, the transfer of $2,500,000 of Loan Proceeds to

Riverstone Group was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside

and judgment against Riverstone Group in the amount of $2,500,000, with interest.

                        FIFTEENTH CAUSE OF ACTION
        AGAINST YIDELS SHOPPING CART, INC d/b/a RIVERSTONE GROUP
                (Fraudulent Conveyance; Debtor Creditor Law § 275)

               87.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 36 as if set forth at length herein.

               88.     The $2,500,000 re-transfer of Loan Proceeds to Riverstone Group was

made without fair consideration and when Debtor intended or believed it was about to incur

debts beyond its ability to re-pay as they matured.

               89.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone Group was a fraudulent transfer and Plaintiff is entitled to have the transfer set

aside and judgment against Riverstone Group in the amount of $2,500,000, with interest.




                                                  15
      Case 1-19-01120-cec           Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




                        SIXTEENTH CAUSE OF ACTION
        AGAINST YIDELS SHOPPING CART, INC d/b/a RIVERSTONE GROUP
                (Fraudulent Conveyance; Debtor Creditor Law § 276)

                  90.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

                  91.     The $2,500,000 re-transfer of Loan Proceeds to Riverstone Group was

made with the intent to defraud creditors.

                  92.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone Group was a fraudulent transfer and Plaintiff is entitled to have the transfer set

aside, judgment against Riverstone Group in the amount of $2,500,000 with interest and to

recoup its legal fees pursuant to Debtor Creditor Law § 276-a.

                              SEVENTEENTH CAUSE OF ACTION
                               AGAINST RIVERSTONE USA, LLC
                        (Fraudulent Conveyance; Debtor Creditor Law § 273)

                  93.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

                  94.     Riverstone USA received $2,500,000 of Loan Proceeds from Riverstone

Group, previously re-transferred by Mintz to Riverstone Group.

                  95.     Riverstone USA did not give fair consideration for the re-transfer of Loan

Proceeds to it.

                  96.     The re-transfer of Loan Proceeds to Riverstone USA rendered the Debtor

insolvent.

                  97.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone USA was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside

and judgment against Riverstone USA in the amount of $2,500,000, with interest.




                                                   16
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                             EIGHTEENTH CAUSE OF ACTION
                             AGAINST RIVERSTONE USA, LLC
                      (Fraudulent Conveyance; Debtor Creditor Law § 274)

               98.      Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               99.      The re-transfer of $2,500,000 of Loan Proceeds to Riverstone USA was

made without fair consideration and occurred when the Debtor was engaged in a business or

transaction for which the property remaining in the Debtor after the conveyance was an

unreasonably small amount of capital.

               100.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone USA was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside

and judgment against Riverstone USA in the amount of $2,500,000, with interest.

                             NINETEENTH CAUSE OF ACTION
                             AGAINST RIVERSTONE USA, LLC
                      (Fraudulent Conveyance; Debtor Creditor Law § 275)

               101.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               102.     The re-transfer of $2,500,000 of Loan Proceeds to Riverstone USA was

made without fair consideration and occurred when Debtor intended or believed it was about to

incur debts beyond its ability to re-pay as they matured.

               103.     By virtue of the foregoing, the re-transfer of $2,500,000 of Loan Proceeds

to Riverstone USA was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside

and judgment against Riverstone USA in the amount of $2,500,000, with interest.




                                                  17
      Case 1-19-01120-cec          Doc 43      Filed 02/21/20   Entered 02/21/20 13:10:07




                             TWENTIETH CAUSE OF ACTION
                             AGAINST RIVERSTONE USA, LLC
                      (Fraudulent Conveyance; Debtor Creditor Law § 276)

               104.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               105.     The $2,500,000 of Loan Proceeds was transferred to Riverstone USA with

the intent to defraud creditors.

               106.     By virtue of the foregoing, the transfer of $2,500,000 of Loan Proceeds to

Riverstone USA was a fraudulent transfer and Plaintiff is entitled to have the transfer set aside,

judgment against Riverstone USA in the amount of $2,500,000 and is entitled to recoup its legal

fees pursuant to Debtor Creditor Law §276-a.

                            TWENTY-FIRST CAUSE OF ACTION
                               AGAINST YEHUDA SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 273)

               107.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               108.     As sole member and sole owner of the Debtor, on August 30, 2016

Yehuda Salamon caused Loan Proceeds of $6,095,068.80 to be transferred to Yidels Shopping

Cart an entity owned and controlled by him as his alter ego, for his personal benefit and to

perpetuate a fraud.

               109.     Yidels Shopping Cart paid no consideration for the August 30, 2016

transfer of Loan Proceeds to it.

               110.     Thereafter Yehuda Salamon caused the Loan Proceeds to be re-transferred

to E-Commerce, Yidel’s Online, Riverstone Group and Riverstone USA which exist as his alter

egos, owned and controlled by him for his personal benefit and to perpetrate a fraud, and which

entities did not give fair consideration for the re-transfers of the Loan Proceeds.


                                                  18
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




               111.     The transfers of the Loan Proceeds to Yidels Shopping Cart and the re-

transfers to Yehuda Salamon’s alter ego entities rendered the Debtor insolvent.

               112.     By virtue of the foregoing, the August 30, 2016 transfer of Loan Proceeds

to Yidels and thereafter the re-transfers to entities other than the Debtor, were fraudulent

transfers and Plaintiff is entitled to have the transfers set aside and judgment against Yehuda

Salamon in the amount of $6,095,068.80, with interest from August 30, 2016.

                           TWENTY-SECOND CAUSE OF ACTION
                               AGAINST YEHUDA SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 274)

               113.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               114.     The Loan Proceeds were transferred by Yehuda Salamon to Yidels

Shopping Cart on August 30, 2016 and thereafter re-transferred by Yehuda Salamon to E-

Commerce, Yidel’s Online, Riverstone USA and Riverstone Group, which exist as his alter egos

owned and controlled by him for his personal benefit to perpetuate a fraud, without fair

consideration and when the Debtor was engaged in a business or a transaction for which property

remaining in the Debtor after the conveyance was an unreasonably small amount of capital.

               115.     By virtue of the foregoing, the transfer of the Loan Proceeds to Yidels

Shopping Cart and the re-transfers to entities other than the Debtor were fraudulent transfers and

Plaintiff is entitled to have the transfers set aside and judgment against Yehuda Salamon in the

amount of $6,095,068.80, with interest.

                            TWENTY-THIRD CAUSE OF ACTION
                               AGAINST YEHUDA SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 275)

               116.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.


                                                  19
      Case 1-19-01120-cec          Doc 43      Filed 02/21/20   Entered 02/21/20 13:10:07




               117.     The Loan Proceeds were transferred by Yehuda Salamon to Yidels

Shopping Cart on August 30, 2016 and thereafter re-transferred at Yehuda Salamon’s direction

to E-Commerce, Yidel’s Online, Riverstone USA and Riverstone Group, which exist as his alter

and which entities were owned and controlled by him for his personal benefit and to perpetuate a

fraud, without fair consideration and when Debtor intended or believed it was about to incur

debts beyond its ability to re-pay as they matured.

               118.     By virtue of the foregoing, the transfers of the Loan Proceeds to Yidels

Shopping Cart and thereafter the re-transfers to entities other than the Debtor were fraudulent

transfers and Plaintiff is entitled to have the transfers set aside and judgment against Yehuda

Salamon in the amount of $6,095,068.80, with interest from August 30, 2016.

                           TWENTY-FOURTH CAUSE OF ACTION
                               AGAINST YEHUDA SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 276)

               119.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               120.     The Loan Proceeds were transferred by Yehuda Salamon on August 30,

2016 to Yidels Shopping Cart and re-transferred at Yehuda Salamon’s direction to E-Commerce,

Yidel’s On-Line, Riverstone Group and Riverstone USA, which exist as his alter egos and which

entities were owned and controlled by him for his personal benefit and to perpetuate a fraud with

the intent to defraud creditors.

               121.     By virtue of the foregoing, the August 30, 2016 transfer of the net Loan

Proceeds to Yidels Shopping Cart and thereafter the re-transfers to entities other than the Debtor,

at Yehuda Salamon’s direction, were fraudulent transfers and Plaintiff is entitled to have the

transfers set aside, judgment against Yehuda Salamon in the amount of $6,095,068.80 with




                                                  20
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




interest from August 30, 2016, and to recoup its legal fees pursuant to Debtor Creditor Law

§276-a.

                            TWENTY-FIFTH CAUSE OF ACTION
                                AGAINST DAVID SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 273)

               122.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               123.     $1,300,000 of net Loan Proceeds were re-transferred to E-Commerce for

no consideration.

               124.     $2,500,000 of the Loan Proceeds were re-transferred to Riverstone Group

and thereafter to Riverstone USA, LLC for no consideration.

               125.     E-Commerce and Riverstone USA are the alter egos of David Salamon,

exits for the personal benefit of David Salamon and to further perpetuate a fraud, the assets of E-

Commerce and Riverstone USA are held interchangeably as those of David Salamon and David

Salamon has disregarded all independent corporate formalities.

               126.     The re-transfer of the Loan Proceeds to E-Commerce and Riverstone USA

rendered the Debtor insolvent.

               127.     By virtue of the foregoing, the re-transfers of Loan Proceeds to E-

Commerce, and Riverstone USA, Plaintiff is entitled to have the transfer set aside and judgment

against David Salamon in the amount of $3,800,000, with interest.

                            TWENTY-SIXTH CAUSE OF ACTION
                                AGAINST DAVID SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 274)

               128.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.




                                                  21
      Case 1-19-01120-cec           Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




                 129.     $1,300,000 of the net Loan Proceeds were re-transferred to E-Commerce

for no consideration.

                 130.     $2,500,000 of the net Loan Proceeds were re-transferred to Riverstone

Group and thereafter to Riverstone USA, LLC for no consideration.

                 131.     E-Commerce and Riverstone USA are the alter egos of David Salamon,

exits for the personal benefit of David Salamon and to further perpetuate a fraud, the assets of E-

Commerce and Riverstone USA are held interchangeably as those of David Salamon and David

Salamon has disregarded all independent corporate formalities.

                 132.     The Loan Proceeds were re-transferred to E-Commerce and Riverstone

USA without fair consideration and when the Debtor was engaged in a business or transaction

for which the property remaining in the Debtor after the conveyance was an unreasonably small

amount of capital.

                 133.     By virtue of the foregoing, the re-transfers of the Loan Proceeds to E-

Commerce and Riverstone USA were fraudulent transfers and Plaintiff is entitled to have the

transfer set aside and judgment against David Salamon in the amount of $3,800,000, with

interest.

                            TWENTY-SEVENTH CAUSE OF ACTION
                                  AGAINST DAVID SALAMON
                        (Fraudulent Conveyance; Debtor Creditor Law § 275)

                 134.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

                 135.     $1,300,000 of Loan Proceeds were re-transferred to E-Commerce for no

consideration.

                 136.     $2,500,000 of Loan Proceeds were re-transferred to Riverstone Group and

thereafter to Riverstone USA, LLC for no consideration.


                                                   22
      Case 1-19-01120-cec         Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




               137.     E-Commerce and Riverstone USA are the alter egos of David Salamon,

exits for the personal benefit of David Salamon and to further perpetuate a fraud, the assets of E-

Commerce and Riverstone USA are held interchangeably as those of David Salamon and David

Salamon has disregarded all independent corporate formalities.

               138.     The Loan Proceeds were re-transferred to E-Commerce and Riverstone

USA without fair consideration and when Debtor intended or believed it was about to incur debts

beyond its ability to re-pay as they matured.

               139.     By virtue of the foregoing, the transfers of the Loan Proceeds to E-

Commerce and Riverstone USA were fraudulent transfers and Plaintiff is entitled to have the

transfers set aside and judgment against David Salamon in the amount of $3,800,000 with

interest.

                           TWENTY-EIGHTH CAUSE OF ACTION
                                AGAINST DAVID SALAMON
                      (Fraudulent Conveyance; Debtor Creditor Law § 276)

               140.     Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 and paragraph 125 as if set forth at length herein.

               141.     The Loan Proceeds re-transferred to E-Commerce and Riverstone USA

were transferred with the intent to defraud creditors at the direction of David Salamon.

               142.     By virtue of the foregoing, the transfers of the Loan Proceeds to E-

Commerce and Riverstone USA were fraudulent transfers and Plaintiff is entitled to have the

transfer set aside, judgment against David Salamon in the amount of $3,800,000 with interest,

and its legal fees pursuant to Debtor Creditor Law §276-a.




                                                 23
      Case 1-19-01120-cec         Doc 43       Filed 02/21/20   Entered 02/21/20 13:10:07




                          TWENTY-NINTH CAUSE OF ACTION
                        AGAINST YIDEL’S SHOPPING CART, INC.,
                           ULTIMATE OPPORTUNITIES, LLC
                            AND JOHN DOES 1 THROUGH 10

               143.    Plaintiff repeats and re-alleges each allegation contained in paragraphs 1

through 35 as if set forth at length herein.

               144.    The Premises consists of a grocery store on the ground floor, occupied by

the Debtor, and residential units above.

               145.    Upon information and belief, Ultimate Opportunities, LLC and John Doe

Nos. 1 through 10 are the current and former tenants and/or occupants of the units have failed

and refused to pay rent for their respective occupancies for the past six years.

               146.    Yidel’s Shopping Cart, Inc. has occupied the ground floor at the premises

and has not paid rent in six years.

               147.    Plaintiff is entitled to a judgment against the occupants of the Premises

over the last six years for the fair and reasonable amount of use and occupancy in an amount to

be determined by the Court or trier of fact but believed to be in excess of $500,000.

               WHEREFORE, Plaintiff requests judgment as follows:

               (a)     On the first cause of action setting aside the transfer of the $6,095,068.80

of loan proceeds conveyed to Yidels Shopping Cart, Inc and for a judgment against Yidels

Shopping Cart in the amount of $6,095,068.80 with interest from August 30, 2016; and

               (b)     On the second cause of action, setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart, Inc and for a judgment against Yidels

Shopping Cart in the amount of $6,095,068.80 with interest from August 30, 2016; and

               (c)     On the third cause of action setting aside the transfer of the $6,095,068.80

of loan proceeds to Yidels Shopping Cart, Inc and for a judgment against Yidels Shopping Cart

in the amount of $6,095,068.80 with interest from August 30, 2016; and
                                                  24
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




               (d)     On the fourth cause of action setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart, Inc and for a judgment against Yidels

Shopping Cart in the amount of $6,095,068.80 with interest from August 30, 2016, and for legal

fees and costs incurred in prosecuting this action; and

               (e)     On the fifth cause of action, setting aside the transfer of the $1,300,000 of

loan proceeds to E-Commerce Expand, LLC and a judgment against E-Commerce Expand, LLC

in the amount of $1,300,000 with interest; and

               (f)     On the sixth cause of action, setting aside the transfer of the $1,300,000 of

loan proceeds to E-Commerce Expand, LLC and a judgment against E-Commerce Expand, LLC

in the amount of $1,300,000 with interest; and

               (g)     On the seventh cause of action, setting aside the transfer of the $1,300,000

of loan proceeds to E-Commerce Expand, LLC and judgment against E-Commerce Expand, LLC

in the amount of $1,300,000 with interest; and

               (h)     On the eighth cause of action, setting aside the transfer of the $1,300,000

of loan proceeds to E-Commerce Expand, LLC and judgment against E-Commerce Expand, LLC

in the amount of $1,300,000 with interest and for legal fees and costs incurred in prosecuting this

action; and

               (i)     On the ninth cause of action, setting aside the transfer of the $1,330,655 of

loan proceeds to Yidels Online Food Station, LLC and judgment against Yidels Online Food

Station, LLC in the amount of $1,330,655 with interest; and

               (j)     On the tenth cause of action, setting aside the transfer of the $1,330,655 of

loan proceeds to Yidels Online Food Station, LLC and judgment against Yidels Online Food

Station, LLC in the amount of $1,330,655 with interest; and




                                                 25
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




                (k)   On the eleventh cause of action, setting aside the transfer of the

$1,330,655 of loan proceeds to Yidels Online Food Station, LLC and judgment against Yidels

Online Food Station, LLC in the amount of $1,330,655 with interest; and

                (l)   On the twelfth cause of action, setting aside the transfer of the $1,330,655

of loan proceeds to Yidels Online Food Station, LLC and judgment against Yidels Online Food

Station, LLC in the amount of $1,330,655 with interest, and for legal fees and costs incurred in

prosecuting this action; and

                (m)   On the thirteenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Yidels Shopping Cart Inc. d/b/a Riverstone Group, and judgment

against Yidels Shopping Cart, Inc. d/b/a Riverstone Group in the amount of $2,500,000 with

interest; and

                (n)   On the fourteenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Yidels Shopping Cart, Inc. d/b/a Riverstone Group, and judgment

against Yidels Shopping Cart, Inc. d/b/a Riverstone Group in the amount of $2,500,000 with

interest; and

                (o)   On the fifteenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Yidels Shopping Cart, Inc. d/b/a Riverstone Group, and judgment

against Yidels Shopping Cart Inc. d/b/a Riverstone Group in the amount of $2,500,000 with

interest; and

                (p)   On the sixteenth cause of action, On the thirteenth cause of action, setting

aside the transfer of the $2,500,000 of loan proceeds to Yidels Shopping Cart Inc. d/b/a

Riverstone Group, and judgment against Yidels Shopping Cart Inc. d/b/a Riverstone Group in

the amount of $2,500,000 with interest, and for legal fees and costs incurred in prosecuting this

action; and

                                                26
      Case 1-19-01120-cec       Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




               (q)    On the seventeenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Riverstone USA, LLC, and judgment against Riverstone USA,

LLC in the amount of $2,500,000 with interest; and

               (r)    On the eighteenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Riverstone USA, LLC, and judgment against Riverstone USA,

LLC in the amount of $2,500,000 with interest; and

               (s)    On the nineteenth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Riverstone USA, LLC, and judgment against Riverstone USA,

LLC in the amount of $2,500,000 with interest; and

               (t)    On the twentieth cause of action, setting aside the transfer of the

$2,500,000 of loan proceeds to Riverstone USA, LLC, and judgment against Riverstone USA,

LLC in the amount of $2,500,000 with interest, and for legal fees and costs incurred in

prosecuting this action; and

               (u)    On the twenty-first cause of action, setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart and thereafter to entities other than the

Debtor, at Yehuda Salamon’s direction, and judgment against Yehuda Salamon in the amount of

$6,095,068.80 with interest from August 30, 2016; and

               (v)    On the twenty-second cause of action, setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart and thereafter to entities other than the

Debtor, at Yehuda Salamon’s direction, and judgment against Yehuda Salamon in the amount of

$6,095,068.80 with interest from August 30, 2016; and

               (w)    On the twenty-third cause of action, setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart and thereafter to entities other than the




                                                27
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20      Entered 02/21/20 13:10:07




Debtor, at Yehuda Salamon’s direction, and/or for a judgment against Yehuda Salamon in the

amount of $6,095,068.80 with interest from August 30, 2016; and

               (x)     On the twenty-fourth cause of action, setting aside the transfer of the

$6,095,068.80 of loan proceeds to Yidels Shopping Cart and thereafter to entities other than the

Debtor, at Yehuda Salamon’s direction, and judgment against Yehuda Salamon in the amount of

$6,095,068.80 with interest from August 30, 2016, and for legal fees and costs incurred in

prosecuting this action; and

               (y)     On the twenty-fifth cause of action, setting aside the transfer of the

$3,800,000 of loan proceeds to E-Commerce and Riverstone USA and judgment against David

Salamon in the amount of $3,800,000 with interest; and

               (z)     On the twenty-sixth cause of action, setting aside the transfer of the

$3,800,000 of loan proceeds to E-Commerce and Riverstone USA and judgment against David

Salamon in the amount of $3,800,000 with interest; and

               (aa)    On the twenty-seventh cause of action, setting aside the transfer of the

$3,800,000 of loan proceeds to E-Commerce and Riverstone USA and judgment against David

Salamon in the amount of $3,800,000 with interest; and

               (bb)    On the twenty-eighth cause of action, setting aside the transfer of the

$3,800,000 of loan proceeds to E-Commerce and Riverstone USA and judgment against David

Salamon in the amount of $3,800,000 with interest and for legal fees and costs incurred in

prosecuting this action.

               (cc)    On the twenty-ninth cause of action judgment against Ultimate

Opportunities, LLC and the unknown tenants and occupants of the Premises named as “John

Does 1 through 10” and Yidel’s Shopping Cart for the fair value of their use and occupancy of




                                                 28
      Case 1-19-01120-cec        Doc 43     Filed 02/21/20     Entered 02/21/20 13:10:07




the Premises over the last six years, in an amount to be determined by the Court or trier of fact

but believed to be in excess of $500,000

               (dd)    Granting Plaintiff such other and further relief as this Court deems proper,

with costs and disbursements.

Dated: New York, New York
       February 21, 2020
                                                     BUTLER, FITZGERALD, FIVESON
                                                       & McCARTHY
                                                     A Professional Corporation
                                                     Attorneys for Plaintiff, Mark Frankel
                                                     Plan Administrator for 4921 12th Avenue LLC



                                                     By:     /s/ David K. Fiveson
                                                             David K. Fiveson, Esq.
                                                     A Principal of the Firm
                                                     9 East 45th Street, Ninth Floor
                                                     New York, New York 10017
                                                     (212) 615-2200




                                                29
